DETAILED ACTION
	Claims 19-21, 23-25, 28-30, 32, and 36-38 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/19, 5/29/19, and 11/30/20 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The claim objections are withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of the cancellation of claim 35, but a new rejection is applied which were necessitated by the amendment.
A new 35 USC 112(d) rejection was necessitated by the amendment.
The 102 rejection is withdrawn in view of the amendment.
Some 103 rejections are withdrawn in view of the amendment, some are maintained and expanded to include additional claims in view of the amendment, and new 103 rejections over different combinations of references already of record are applied in view of the amendment, as detailed below.
The double patenting rejections are maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-23 each recite “the applying step” of claim 19, but this recitation lacks antecedent basis, since claim 19 has been amended to replace “applying” with “spraying.”  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 20-23 each recite “the applying step” of claim 19, but claim 19 only recites a “spraying” step.  Since “spraying” is a particular type of applying, the “applying” steps of claims 20-23 are broader in scope than base claim 19, which is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-21, 23-24, 32, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074; of record) in view of Mershon (US Pat. No. 7,303,759; of record in IDS).  
As to claims 19-21, 23-24, 28, 32, and 36-38, Makower discloses a tissue dressing (“medical product”) for a bleeding site such as mucosal tissue such as a gastrointestinal lesion, the dressing comprising a tissue adhesive layer for contacting the mucosal surface, wherein the dressing remains intact for a period of at least 48 hours or for a period of days to weeks, which reads on the range recited by claim 32(paragraphs 7-8, 47, 53, 60, 66, and 106, and claim 36 of Makower).  The adhesive layer may comprise a hemostatic material (claims 18-19 of Makower).  The adhesive layer may comprise certain cellulose derivatives including carboxymethyl cellulose or methyl cellulose as well as PVP, chitosan, or certain other biomolecules such as hyaluronic acid, collagen, chitin, glycosaminoglycans, proteoglycans, fibrin, or fibrinogen 
Regarding claim 23, the mucoadhesive may be applied directly or using endoscopic techniques (paragraphs 64 and 66).  
As to claim 24, Makower teaches that the dressing may be formed in situ over the lesion site via application of conducting energy such as heat (thermal energy) or visible light (paragraph 91) or via use of a curing agent (paragraph 92).  
Regarding claims 28 and 36-37, the mucoadhesive agent may be in the form of a liquid or gel that can solidify at the lesion site (paragraphs 86, 92, and claims 2-5 of Makower). Applying a liquid to the lesion site will result in application of the dressing onto the surface of the lesion as recited by claim 36, as well as into the tissue of the lesion as recited by claim 37 as the liquid is absorbed into the lesion site.  
As to claims 19-21, 23-24, 28, 32, and 36-38, Makower does not further expressly disclose that the mucoadhesive makes up at least 60 wt% of the dressing and is in powder form as recited by claim 19,  and which forms a gel upon absorption of fluid in the GI tract (claim 28).  
Mershon discloses a long lasting homogenous protective covering composition for protective sealing of a body surface (column 1, 2nd paragraph), the composition st full paragraph; column 4, 2nd full paragraph; column 5, 5th full paragraph; column 7, last paragraph through column 8, line 48; "hemostasis" section starting at column 13).   
As to claims 19-21, 23-24, 28, 32, and 36-38, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the disclosure of Makower by 1) using adhesive agents that are in the form of powders, since Mershon expressly teaches that adhesive agents that are for delivery to a body surface to form a protective covering suitably may be in the form of powders, and 2) by optimizing the amount of the mucoadhesive to arrive at an amount within the range of claim 19, since said amount will affect the ability of the mucoadhesive to serve its function of protecting and sealing the lesion site, such that said amount is a result effective variable that is subject to an optimization process.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074) in view of Mershon (US Pat. No. 7,303,759) as applied to claims 19-21, 23-24, 28, 32, and 36-38 above, and further in view of Gittard (US Pat. Pub. 2015/0094649; of record in IDS).

Gittard discloses a system for delivering a therapeutic agent to a target site comprising a container for holding the agent and a pressurized gas in fluid communication with the container, and a catheter sized for delivery of the therapeutic agent (paragraphs 6, 36, and Figure 1).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the disclosure of Makower and Merson as combined supra by using the Gittard device to deliver the mucoadhesive agent via a pressure source, since Gittard teaches that such a device can deliver a therapeutic agent to a target site, such a modification being merely the combination of known prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143. 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074) in view of Mershon (US Pat. No. 7,303,759) as applied to claims 19-21, 23-24, 28, 32, and 36-38 above, and further in view of Ellis-Behnke et al. (US Pat. No. 9,327,010; of record in IDS).
The teachings of Makower and Mershon are relied upon as discussed above, but they do not further expressly disclose instructing a medical practitioner to apply the medical product to the lesion site in the GI tracts.
Ellis-Behnke discloses methods for promoting hemostasis at the site of a lesion by administering a composition to said lesion (Title and paragraph bridging columns 29-
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the tissue dressing of Makower and Mershon as combined supra by packaging it in a kit along with instructions to a medical practitioner for applying the dressing to the GI lesion site as is expressly suggested by Ellis-Behnke, in order to ensure the dressing is used properly.     
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Makower et al. (US Pat. Pub. 2009/0181074) in view of Mershon (US Pat. No. 7,303,759) as applied to claims 19-21, 23-24, 28, 32, and 36-38 above, and further in view of Wood et al. (US Pat. No. 5,260,066; of record in IDS).
	The teachings of Makower and Mershon are relied upon as discussed above, but they do not further expressly disclose applying a scaffold to and about the lesion site prior to spraying.   
	Wood discloses a bandage comprising a solid cryogel for the treatment of trauma such as an ulcer or lesion (column 1 lines 10-17 and column 2, lines 56-60).  Wood teaches that the cryogel bandage may be supported by a woven or non-woven fabric (a "mechanical scaffold" of claim 12) which may be formed from a man made fiber (a "synthetic material" of claim 13), and further that the mechanical scaffold may comprise a water impermeable component (column 7, 2nd to last paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Makower and Mershon as combined supra by assembling a mechanical scaffold at the site of the 
Response to Applicant’s Arguments
Applicant argues that Makower does not teach or suggest spraying a medical product comprising at least 60% w/v of a powder form of a mucoadhesive agent to and about a site of mucosal lesion in the GI tract, and that this deficiency is not overcome by Mershon.  
In response, Mershon does in fact disclose a mucoadhesive agent in powder form which the rejection relies upon for a motivation to select a powder mucoadhesive for the Makower method, and optimization of the range of the amount of the powder is prima facie obvious as discussed in the rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21, 23-25, 28-30, 32, and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/581,876, and in view of Makower et al. (US Pat. Pub. 2009/0181074), Gittard (US Pat. Pub. 2015/0094649), and/or Wood et al. (US Pat. No. 5,260,066) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The copending claims recite a method for treating a lesion by applying a mucoadhesive agent that is a powder, a liquid, or a gel, via spraying, ejecting, or spreading, wherein the liquid solidifies upon delivery, and further a step of applying a chemical, thermal, light, curing agent, or catalyst initiator, and providing instructions to a medical practitioner for applying the adhesive, wherein upon application the mucoadhesive remains for 30 minutes or more. 
Although the copending claims do not recite a step of using a syringe or catheter or pressurized gas to deliver the agent such as via an endoscopic technique, nor the use of a scaffold, it would have been prima facie obvious to apply the product in this manner, because Makower, Wood, and Gittard disclose that systems for delivering a therapeutic agent to a target site such as a gel for treatment of a lesion can be applied in such a manner.  Although the copending claims do not recite that the adhesive is a cellulose derivative, it would have been prima facie obvious to use same as the adhesive agent, because Makower teaches that cellulose derivatives can be used as the mucoadhesive in a composition for treating a mucosal lesion.  The amount of mucoadhesive is prima facie obvious since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
Claims 19-21, 23-25, 28-30, 32, and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/598,189, and in view of of Makower et al. (US Pat. Pub. 2009/0181074), Gittard (US Pat. Pub. 2015/0094649), Ellis-Behnke et al. (US Pat. No. 9,327,010), and/or Wood et al. (US Pat. No. 5,260,066) where indicated below.
This is a provisional nonstatutory double patenting rejection.
Although the copending claims comprise product claims, the present invention was not filed as a divisional of the copending application, such that the safe harbor provisions of 35 USC 121 do not apply here.
The teachings of the cited secondary references are relied upon as discussed above.
The copending claims recite a system for delivering a mucoadhesive powder such as bentonite clay or a carbomer, and which is delivered to a target site by a delivery device comprising a container for holding the particles and via the use of a pressure source, and a catheter for delivering the particles.
Although the copending claims do not recite a method of applying the system to a mucosal lesion via a catheter or by spraying, ejecting, or spreading, or via use of a syringe, nor the application of a scaffold or crosslinking initiator, or is sprayed by a pressurized gas using a device comprising the powder in a first container and a second container comprising the pressurized gas, nor instructions for applying the product, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the double patenting rejection, which is therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645